Name: Commission Regulation (EEC) No 1720/87 of 19 June 1987 correcting Commission Regulation (EEC) No 1529/87 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/30 Official Journal of the European Communities 20. 6. 87 COMMISSION REGULATION (EEC) No 1720/87 of 19 June 1987 correcting Commission Regulation (EEC) No 1529/87 fixing the premiums to be added to the import levies on cereals, flour and malt Whereas a check has revealed that a mistake was made in the Annex to Commission Regulation (EEC) No 1529/87 (*) ; whereas the Regulation in question should be amended accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 15(6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation {EEC) No 1636/87 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 201 1 /86 (^ and subsequent amending Regula ­ tions : HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1529/87, opposite the CCT heading No 10.04, for the columns '1st period', '2nd period' and '3rd period', '0,47' is hereby replaced by '0 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 3 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 173, 1 . 7 . 1986, p. 4 . ' ( «) OJ No L 143, 3 . 6 . 1987, p. 3 .